COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
THE TORO COMPANY/STEVEN
JONES,        )
                                                                              )            
No.  08-02-00089-CV
Appellant/Cross-Appellee,             )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )          
County Court at Law #3
STEVEN JONES/THE TORO
COMPANY,        )
                                                                              )         
of El Paso County, Texas
Appellee/Cross-Appellant.             )
                                                                              )               
(TC# 2000-2429)
                                                                              )
 
MEMORANDUM   OPINION
 
Pending before the
Court is a joint motion by Appellant/Cross-Appellee and
Appellee/Cross-Appellant to reverse the trial court=s
judgment and remand this cause to the trial court for entry of an agreed
dismissal with prejudice pursuant to the terms of their settlement
agreement.  Texas Rules of Appellate
Procedure 42.1(a)(2), provides: 
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
.               .               .
 
(2)        By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, the court may:
 
(A) render judgment effectuating the
parties=
agreements;
 




(B) set aside the trial court=s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in accordance
with the agreements; or
 
(C) abate the appeal and permit
proceedings in the trial court to effectuate the agreement.
 
The parties in their joint motion
represent to this Court that all matters in controversy arising out of Steven
Jones v. The Toro Company, cause number 2000-2429 in the County Court of
Law Number Three of El Paso County, Texas, have been settled and compromised.  The parties inform this Court that they have
agreed that all costs shall be taxed against the party incurring the same.  The parties have complied with the
requirements of Rule 42.1(a)(2).  The
Court has considered this cause on the parties=
motion and concludes the motion should be granted.  Accordingly, we reverse the trial court=s judgment, order that costs be taxed
against the party incurring the costs, and remand this cause to the trial court
for entry of a dismissal order with prejudice in accordance with the parties= settlement agreement.
 
 
 
May
15, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.